Citation Nr: 0714480	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  02-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for a lumbar spine disability with arthritis, 
limitation of motion, and peripheral neuropathy.  

2.  Entitlement to separate disability ratings greater than 
10 percent for a bilateral knee condition as of May 7, 2005.

3.  Entitlement to an effective date earlier than May 7, 2005 
for the award of separate 10 percent disability ratings for a 
bilateral knee condition.  

4.  Entitlement to restoration of separate 20 percent ratings 
for right and left ankle conditions, reduced to 10 percent 
effective November 1, 2005.

5.  Entitlement to separate disability ratings greater than 
20 percent for right and left ankle conditions.




REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1985 to 
November 1989.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2002, June 2003, and August 
2005, and November 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

With regard to her bilateral ankle conditions, the veteran 
has appealed the June 2003 rating decision that denied an 
increased rating beyond 20 percent for her bilateral ankle 
conditions.  Specifically, the veteran perfected this appeal 
by filing a notice of disagreement (October 2003) and 
substantive appeal (September 2004) with respect to the 
increased rating issue for her ankles.  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2006).  

Subsequently, the RO issued an August 2005 final rating 
decision that reduced her bilateral ankle conditions from 20 
to 10 percent.  Although the veteran's attorney filed a 
notice of disagreement that requested restoration of the 20 
percent rating, the RO indicated, by way of December 2005 
correspondence to the veteran and her attorney that the 
restoration issue had been consolidated and was part of the 
increased rating issue already on appeal, and thus did not 
require a separate notice of disagreement or substantive 
appeal.  Consequently, the Board considers both the 
restoration and increased rating issues for the ankles to be 
in appellate status.  
The issues of an increased rating beyond 20 percent for left 
and right ankle conditions and restoration of separate 20 
percent ratings for right and left ankle conditions are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Under the old criteria, the service-connected lumbar 
(back) disability, even with consideration of the veteran's 
complaints of pain, does not cause severe limitation of 
motion, ankylosis, severe lumbosacral strain, or demonstrable 
deformity of the vertical body.   Intervertebral disc 
syndrome is not shown.  

2.  Under the new criteria, the service-connected lumbar 
(back) disability, even with consideration of the veteran's 
complaints of pain, does not cause forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  Intervertebral 
disc syndrome is not shown.  Her neuropathy is not moderate 
or severe in degree. 

3.  The medical evidence of record does not demonstrate 
bilateral knee instability, or compensable limitation of 
flexion or extension.  The degree of functional loss due to 
arthritis with pain and tenderness is already adequately 
reflected in the current ratings assigned for each knee.   

4.  The RO received a claim for an increased rating for a 
bilateral knee condition on January 17, 2002; in a November 
2005 rating decision, it awarded a higher 10 percent 
disability rating for each knee effective from May 7, 2005, 
the date of a VA examination that showed entitlement to the 
higher rating. 

5.  The date entitlement arose for a higher 10 percent rating 
for a bilateral knee condition, May 7, 2005, is later in time 
then the date of receipt of the claim for an increased 
rating, January 17, 2002.   

CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for a lumbar spine disability have not been met.  38 
C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5242 (2006); 4.71a, Diagnostic Code 5292 (2003).

2.  The criteria for an initial disability rating of 10 
percent, but no greater, for mild peripheral neuropathy of 
the lower extremities associated with a lumbar spine 
disability have been met.   38 C.F.R. §§ 4.1-4.7, 4.21, 
4.124a, Diagnostic Code 8521 (2006).  

3.  The criteria for separate disability ratings greater than 
10 percent for each knee as of May 7, 2005 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 
(2006).  

4.  The criteria for an effective date earlier than May 7, 
2005 for the award of separate 10 percent disability ratings 
for a bilateral knee condition have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Historically, with regard to her lumbar spine disability, the 
veteran suffered a fracture at L-5 as the result of an in-
service fall during a parade in 1985.  After discharge in 
November 1989, the veteran was service-connected for 
lumbosacral pseudoarthrosis with a lower back strain and 
lower extremity numbness.  

The veteran's lumbar spine disability was eventually rated as 
20 percent disabling under Diagnostic Code 5292, limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a (2003).  
After the September 2003 amendments, the most appropriate 
evaluation would be Diagnostic Code 5242, degenerative 
arthritis, due to the finding of arthritis by the March 2002 
VA examiner.  38 C.F.R. § 4.71a (2006).  In this regard, as 
the veteran is currently receiving a 20% compensable 
evaluation for limitation of motion of the spine under the 
new general rating formula for the back disorder, arthritis 
does not provide a basis to increase the veteran's 
evaluation.  The 20 percent rating for her lumbar spine 
disability has remained in effect since December 1, 1992.  

Intervertebral disc syndrome is not shown and the veteran has 
never indicated that she has intervertebral disc syndrome.  

The veteran filed a claim for a higher rating for her lumbar 
spine disability, which was received by the RO in January 
2002.  During the course of this claim, the applicable rating 
criteria for intervertebral disc syndrome were amended 
effective September 23, 2002.  67 Fed. Reg. 54,345 - 54,349 
(Aug. 22, 2002).  Shortly thereafter, these changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the remaining diseases and injuries of the 
spine under 38 C.F.R. § 4.71a, which are effective 
September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
after, but not prior to, September 23, 2002, and September 
26, 2003, respectively.      

The 2002 amendments allow for intervertebral disc sydrome to 
be evaluated based on incapacitating episodes or based on 
chronic orthopedic and neurologic manifestations combined.  
The 2003 amendments renumber the diagnostic codes and create 
a general rating formula for rating diseases and injuries of 
the spine, based largely on limitation or loss of motion, as 
well as other symptoms.        

In this case, as intervertebral disc syndrome has not been 
shown, the September 2002 amendments have no impact on the 
merits of the claim.  Therefore, for purposes of clarity, the 
Board will only refer to the regulations prior to, and after, 
September 2003 in analyzing the evidence of record.   

The Board notes that the RO addressed the September 2003 
amendments in its December 2005 supplemental statement of the 
case (SSOC).  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (residuals of vertebra fracture), a 100 
percent rating is warranted for residuals of a fractured 
vertebra, with cord involvement, bedridden, or requiring long 
leg braces.  A 60 percent rating is available, without cord 
involvement but with abnormal mobility requiring a neck 
brace.  Notes to Code 5285 state that, in other cases, the 
disability should be rated according to limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
the vertebral body.

Prior to September 26, 2003, Diagnostic Code 5295, severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilaterally, in the standing position, warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).    

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (ankylosis of the lumbar spine) provides a 50 
percent evaluation if ankylosis of the lumbar spine is 
unfavorable and a 40 percent evaluation if favorable. 

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5286, (complete bony fixation (ankylosis) of the spine), 
allows either a 60 or 100 percent rating, depending on 
severity and whether ankylosis was favorable or unfavorable.

Prior to September 26, 2003, under Diagnostic Code 5292 
(limitation of motion of lumbar spine), severe limitation of 
motion warrants a 40 percent evaluation, and moderate 
limitation of motion of the lumbar spine warrants a 
20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).   

The Board notes that the rating schedule applied prior to the 
September 2003 amendments does not define a normal range of 
motion for the lumbar spine.  However, current regulations do 
establish normal ranges of motion for the thoracolumbar 
spine.  See 38 C.F.R. § 4.71a, Plate V.  The supplementary 
information associated with the amended regulations state 
that the ranges of motion were based on medical guidelines in 
existence since 1984.  See 67 Fed. Reg. 56,509 (Sept. 4, 
2002).  Therefore, the Board will apply the most recent 
September 2003 guidelines for ranges of motion of the spine 
to the old criteria. 

Effective September 26, 2003, Diagnostic Code 5235 (vertebral 
fracture or dislocation), Diagnostic Code 5236 (sacroiliac 
injury and weakness), Diagnostic Code 5237 (lumbosacral or 
cervical strain), Diagnostic Code 5238 (spinal stenosis), 
Diagnostic Code 5239 (spondylolisthesis or segmental 
instability), Diagnostic Code 5240 (ankylosing spondylitis), 
Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 
(degenerative arthritis of the spine) (see also, Diagnostic 
Code 5003), and Diagnostic Code 5243 (intervertebral disc 
syndrome) are evaluated under the following General Rating 
Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).  

Finally, the veteran also has peripheral neuropathy of the 
lower extremities associated with her service-connected 
lumbar spine disorder.  See June 2005 VA neurological 
examination.  However, the RO did not specifically assign a 
separate rating for neurological manifestations of her back 
disability, although the RO has addressed the issue in the 
December 2005 SSOC.   

In this regard, the June 2005 VA neurological examiner 
indicated that the veteran has peripheral neuropathy in the 
lower extremities affecting the peroneal nerve equally shared 
between her nonservice-connected diabetes and her service-
connected lumbar spine disability.  Therefore, reasonable 
doubt will be resolved in the appellant's favor, and the 
Board will consider her peripheral neuropathy of the lower 
extremities to be associated with her service-connected 
lumbar spine disability.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (Oct. 8, 
1996)).

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function. With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2005).

Under Diagnostic Code 8521, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the external 
popliteal nerve (common peroneal); a 20 percent evaluation is 
warranted for moderate incomplete paralysis.  A 30 percent 
evaluation is assigned for severe incomplete paralysis, and a 
40 percent evaluation is warranted for severe complete 
paralysis of the external popliteal nerve manifested by foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
38 C.F.R. § 4.121a (2006).     

The Board now turns to analysis of the evidence of record 
with regard to the veteran's lumbar spine disability. 

With respect to the criteria in existence before the 
September 2003 amendments, the veteran's lumbar spine 
disability could be rated under a variety of Diagnostic Codes 
that could entitle the veteran to a disability rating greater 
than 20 percent.  However, there is no evidence or contention 
by the veteran of complete ankylosis of the spine (Diagnostic 
Code 5286), or unfavorable ankylosis of the lumbar spine 
(Diagnostic Code 5289).  See generally March 2002 and May 
2005 VA examinations and VA treatment records from 2000 to 
2005.  Therefore, these diagnostic codes will not be applied.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  
   
With respect to the previous criteria under Diagnostic Code 
5285, there is no evidence of residuals of a fractured 
vertebra, with cord involvement, bedridden, or requiring long 
leg braces.  Nor is there evidence of vertebral fracture 
without cord involvement but with abnormal mobility requiring 
a neck brace.  In addition, the May 2005 VA examiner found 
that despite the veteran's previous fracture of L-5 in 
service, spine alignment was currently normal with no 
evidence of loss of height or deformity of the vertebral 
body.  Also, the prior March 2002 examiner did not record any 
vertebral abnormality.  Finally, there was no evidence of a 
"severe" lumbosacral strain with listing of the whole spine 
to the opposite side under Diagnostic Code 5285.  
Consequently, a higher rating under the regulations prior to 
September 2003 is not demonstrated.          

Under the new September 2003 amendments, as to orthopedic 
manifestations of her low back disability under the General 
Rating Formula for Diseases and Injuries of the Spine, the 
evidence of record does not demonstrate a higher 40 percent 
evaluation in that forward flexion of the thoracolumbar 
spine 30 degrees or less has not been demonstrated.  
Specifically, the range of motion in degrees recorded at VA 
examinations show, at most, only moderate limitation of 
lumbar spine motion.  See March 2002 and May 2005 VA 
examiner reports (45 degrees lumbar flexion in both 
instances).

With regard to functional loss, according the May 2005 VA 
examiner, the veteran complained of pain, most noticeable 
when sitting or walking.  There was no evidence of muscle 
spasm, weakness, swelling, or fatigue.  However, the veteran 
wears a back brace, and walks with a slow, wide gait.  It is 
difficult for the veteran to perform lifting due to back 
pain, but she is able to work in a sedentary job.  The 
examiner noted that at 45 degrees flexion, significant pain 
begins, and the veteran was unable to continue range of 
motion beyond that point.  However, there was no further 
limitation of flexion due to pain demonstrated.  Repetition 
increased her pain, but did not change her range of motion.  
Thus, although some functional loss is present, it is 
adequately represented in the 20 percent rating assigned.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

As to neurological manifestations, there is evidence 
suggestive of "mild" incomplete paralysis of the sciatic 
nerve warranting an additional 10 percent rating.  
Specifically, the June 2005 and October 2005 VA neurological 
examiners recorded decreased sensation and tingling of the 
lower extremities with deep tendon reflexes somewhat 
diminished.  The veteran was diagnosed with "mild" 
peripheral neuropathy of the lower extremities.  Prolonged 
sitting or bending exacerbates the veteran's discomfort.  A 
VA examination conducted in March 2002 records similar 
complaints.  However, there was no evidence of foot drop, 
bowel or bladder impairment, significant sensory loss, 
weakness, muscle atrophy, loss of strength, severe loss of 
reflexes, or other organic changes that could entitle her to 
a higher rating.  Overall, her neurological symptoms are of a 
"mild" nature indicative of a 10 percent rating.  38 C.F.R. 
§ 4.7.       

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for the veteran's low back disability.  38 C.F.R. § 
4.3.  However, a separate 10 percent rating, but no greater, 
for mild peripheral neuropathy of the lower extremities 
associated with the veteran's low back disability is granted. 
Id.   

With regard to her claim for an increased rating for a 
bilateral knee condition, prior to May 7, 2005, the veteran's 
bilateral knee chondromalacia was rated as noncompensable (0 
percent disabling) under Diagnostic Code 5260, limitation of 
flexion.  38 C.F.R. § 4.71a.  As of May 7, 2005 (date of VA 
examination), the veteran's bilateral knee condition was 
increased to 10 percent disabling for each knee under 
Diagnostic Code 5003-5260.  The veteran seeks a disability 
rating greater than 10 percent. 

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purposes of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

As of May 7, 2005, the RO assigned a bilateral 10% rating for 
each knee based on VA X-rays at that time demonstrating 
spurring in both knees indicative of arthritis, despite the 
fact that limitation of flexion and extension were 
noncompensable.   In this regard, Diagnostic Code 5003 and 38 
C.F.R. § 4.59 provide that X-ray evidence of arthritis is 
deemed to be limitation of motion and warrants the minimum 
rating for a joint, even if there is no actual limitation of 
motion.  Lichtenfels, 1 Vet. App. at 488.

Initially, other diagnostic codes for knee disabilities that 
provide a rating greater than 10 percent are not more 
appropriate because the facts of the case do not support 
their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256 (ankylosis of the knee), Diagnostic Code 5257 (recurrent 
subluxation or lateral instability), Diagnostic Code 5258 
(dislocated cartilage), and Diagnostic Code 5262 (impairment 
of the tibia and fibula); Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  As to instability, 
the May 2005 VA examiner recorded no subluxation, no 
instability, no varus deformity, no valgus deformity, a 
negative Lachman's test, a negative McMurray's test, and 
negative anterior and posterior drawer tests.  Therefore, the 
Board will continue to evaluate the disability under 
Diagnostic Code 5003-5260.  

The evidence of record also does not support a rating beyond 
10 percent for either knee based on limitation of motion.  
Specifically, the May 2005 VA examiner recorded full range of 
motion for extension and flexion of 125 degrees, both of 
which are noncompensable without the evidence of arthritis 
and associated pain and tenderness that were documented.  
With regard to functional loss, the veteran reported flare-
ups, pain, stiffness, tenderness, and difficulty squatting, 
lifting, and stair climbing.  However, most significantly, 
upon repetitive movement, her range of motion did not change.  
In addition, the May 2005 examiner indicated that the greater 
degree of functional impairment was due to her back 
disability.  Further, VA treatment records from 2005 do not 
provide any basis for a higher rating.  Consequently, a 
disability rating beyond 10 percent for each knee is not 
warranted, as any functional impairment present is adequately 
reflected by this rating.  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206.

Accordingly, the Board finds that indications of arthritis 
with noncompensable limitation of motion and some functional 
loss does not warrant a rating beyond 10 percent for each 
knee under Diagnostic Code 5003-5260.  38 C.F.R. § 4.3.  

The Board now turns to the veteran's claim for effective date 
earlier than May 7, 2005 for the award of separate 10 percent 
disability ratings for a bilateral knee condition.  

Generally, the effective date of an award for an increase in 
disability compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).  However, an 
increase in disability compensation may be granted from the 
earliest date on which it is factually ascertainable that an 
increase in disability occurred if the claim for an increase 
is received within one year from such date otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

The veteran filed a claim for an increased rating beyond 0 
percent for her bilateral knee condition, received on January 
17, 2002.  The veteran underwent subsequent VA examinations 
of the knees in March 2002 and May 2005 to determine the 
severity of her bilateral knee disability.  In a November 
2005 rating decision, the RO assigned a May 7, 2005 effective 
date for a higher 10 percent rating for each knee, based on 
medical evidence of arthritis contained in the May 2005 VA 
examination.  

In December 2005, the veteran filed a notice of disagreement 
with the effective date assigned.  The veteran seeks an 
effective date prior to May 7, 2005.  Neither the veteran nor 
her attorney provides an argument as to their basis for an 
earlier effective date.  

Although the veteran's claim for an increase rating was 
received in January 2002, the RO correctly assigned an 
effective date based on the May 2005 VA examination that 
showed entitlement to a higher rating at that time.  In this 
regard, as the date entitlement arose to a 10 percent rating 
was later than the date of the claim for an increased rating, 
the RO was correct in its application of the general rule by 
assigning a May 2005 effective date.  38 U.S.C.A. § 
5110(a)(b); 38 C.F.R. § 3.400(o).

The issue is whether there is any medical evidence of 
entitlement to a compensable rating for either knee prior to 
May 2005.  In this regard, VA treatment records from 2000 to 
2005 provide no basis for a higher 10 percent rating.  
Although the veteran underwent a VA examination of the knees 
in March 2002, there was no evidence of compensable range of 
motion during that examination under Diagnostic Codes 5260 
and 5261 (flexion was 120 degrees, extension was 0 degrees).  
In addition, X-rays of both knees conducted at that time were 
negative for any evidence of spurring or arthritis that could 
entitle her to a compensable rating under Diagnostic Code 
5003.    
Finally, there is no evidence of ankylosis, instability, 
dislocated semilunar cartilage, removed semilunar cartilage, 
tibia or fibula nonunion or malunion, or genu recurvatum to 
warrant application of Diagnostic Codes 5256, 5257, 5258, 
5259, 5262, or 5263, respectively.  See Butts, supra.    

In addition, there is no evidence that a 10 percent rating 
for each knee was factually ascertainable within the one-year 
period before the receipt of the January 17, 2002 claim for 
increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Court has held that where the law not the evidence is 
dispositive, the Board should deny an appeal because of an 
absence of a legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The veteran 
has failed to alleged facts which meet the criteria in the 
law or regulations as the effective date of an award for an 
increase in disability compensation will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  In this case, the date entitlement arose, May 7, 
2005, is clearly later in time than the date of receipt of 
the increased rating claim (January 17, 2002).   Accordingly, 
there is no legal basis to assign an earlier effective date 
for the 10 percent award.  The claim is denied.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated January 2002, 
February 2006, and November 2006.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) Informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the increased rating and effective date claims; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence she was expected to provide; and (4) 
requesting the veteran provide any evidence in her possession 
that pertains to her claims.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In addition, in November 2006 and again in February 2007, the 
RO provided the veteran with the notice required in the 
recent case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.

With regard to the increased rating issues, the Board 
observes that the RO correctly issued the January 2002 VCAA 
notice letter prior to the April 2002 and November 2005 
adverse determinations on appeal.  Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  

However, the RO did not provide the veteran with VCAA notice 
as to an earlier effective date for her bilateral knee 
condition prior to the November 2005 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, the effective date issue only arose subsequent to 
this rating decision when the veteran filed a December 2005 
notice of disagreement (NOD) as to the effective date 
assigned.  Thus, the four elements of VCAA notice with 
respect to the effective date issue could not have been 
provided prior to the November 2005 rating decision.  In any 
event, the RO issued additional VCAA notice letters in 
February 2006 and November 2006 with respect to the earlier 
effective date issue.  Further, the Board finds that the 
veteran has received all required VCAA notice, as well as 
required assistance, as discussed below, such that there is 
no prejudice to the veteran.  Bernard, 4 Vet. App. at 392-94.   

Moreover, the Federal Circuit recently held, as a matter of 
law, that the provision of adequate VCAA notice prior to a 
"readjudication decision" such as a statement of the case 
(SOC) or SSOC "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  See Mayfield  v. Nicholson, 20 Vet. App. 537 
(2006).  The Board emphasizes that neither the veteran nor 
her attorney has made any showing or allegation of any defect 
in the provision of notice that resulted in some prejudice to 
the veteran.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA outpatient 
treatment records, and several VA examinations.  There is no 
indication in the claims folder that the veteran identified 
and authorized VA to obtain any private medical records.  
Furthermore, in February 2006, the veteran indicated she had 
no further evidence to provide.  Therefore, the Board is 
satisfied that all relevant evidence identified by the 
veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

ORDER

A disability rating greater than 20 percent for a lumbar 
spine disability with arthritis and limitation of motion is 
denied. 

An initial 10 percent disability rating for peripheral 
neuropathy of the lower extremities associated with a lumbar 
spine disability is granted.  

Disability ratings greater than 10 percent for a bilateral 
knee condition as of May 7, 2005 are denied. 

An effective date earlier than May 7, 2005 for the award of 
separate 10 percent disability ratings for a bilateral knee 
condition is denied.  


REMAND

The Board finds that a remand for additional development is 
required before final appellate review of the issues of an 
increased rating beyond 20 percent for left and right ankle 
conditions and restoration of separate 20 percent ratings for 
right and left ankle conditions.     

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that she has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  If no additional evidence is received within 
the prescribed time period, the proposed action may be 
accomplished.  The effective date of the final action shall 
be the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final action 
expires.  38 C.F.R. § 3.105(e). 

In this regard, the Board finds that the RO satisfied the due 
process notification requirements under 38 C.F.R. § 3.105(e).  
Specifically, after the proposed reduction in April 2005, the 
veteran was given 60 days to present additional evidence and 
was notified at her address of record.  Subsequently, the 
final rating action was issued in August 2005 and the 20% 
rating was reduced to 10%.  The effective date of the 
reduction, November 1, 2005, was the last day of the month 
after expiration of the 60-day period from the date of notice 
of the final rating action as set for in the applicable VA 
regulation.  See 38 C.F.R. § 3.105(e).  

When a disability has not become stable and is likely to 
improve, and the disability rating has not continued at the 
same level for at least five years, a reexamination 
disclosing improvement in that disability will warrant a 
reduction in its rating.  38 C.F.R. § 3.344(c).  Accordingly, 
sustained improvement in the disability need not be shown and 
an examination showing improvement in the disability may be 
the basis for the reduction. Id.  The duration of the rating 
is measured from the effective date of the rating to the 
effective date of the reduction.  Brown v. Brown, 5 Vet. App. 
413, 418 (1993). 

In this case, the 20% bilateral ankle ratings that were 
reduced were at the 20% level less than five years, 
specifically, from October 1, 2001 and December 1, 2001 to 
November 1, 2005.  Consequently, with regard to the 
reduction, 38 C.F.R. § 3.344(c) applies.  

The Board is required to ascertain in any rating reduction 
case, based upon review of the entire record, whether the 
evidence reflects an actual change in the disability, whether 
the examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  Brown v. 
Brown, 5 Vet. App. 413, 420-421 (1993).  If an examination 
report does not contain sufficient detail, or the diagnosis 
is not supported by the findings on the examination report, 
it must be returned as inadequate for rating purposes.  38 
C.F.R. § 4.2.  

As to the remand, first, the January 2005 VA ankle examiner 
whose report was used  as a basis for reduction by the RO did 
not provide an indication as to whether he reviewed the 
veteran's claims folder, to include SMRs that originally 
document the right and left ankle injuries.  The examiner 
refers to the "history" of Achilles tendon ruptures 
reported by the veteran.  The examiner indicated that it 
would valuable for him to see earlier service records in 
order to more fully document the injury.  Specifically, he 
stated that any magnetic resonance imaging (MRI) reports at 
the time of the in-service injuries would be helpful.  In 
that regard, it is clear he did not review SMR X-rays 
performed in October 1986 and August 1987 at the time of the 
initial ankle injuries that showed normal right and left 
ankles, although treating physicians did diagnose the veteran 
with "strains" and "ruptures."  

The examiner also did not adequately address the Deluca 
provisions pertaining to functional loss.  Consequently, the 
previous medical opinion is incomplete, lacking review of all 
the relevant evidence of record to include service records 
and prior VA ankle examinations.      

Although there is evidence to suggest that the veteran's 
range of motion and general condition of both her right and 
left ankles has improved since the time of a prior January 
2002 VA examination, a remand is required to secure a clearer 
and more comprehensive examination and opinion, based on a 
thorough review of the claims folder.  The examiner should 
also provide an opinion as to whether the veteran's right and 
left ankle conditions show improvement in terms of the 
veteran's ability to function under the ordinary conditions 
of life and work since the time of the VA examination in 
January 2002.  The examiner should be (if possible) a 
physician who has not previously examined the veteran.    

Second, the Board finds that the increased rating and 
restoration issues for the right and left ankle are 
inextricably intertwined.  As such, the Board may not 
properly review the veteran's claim for an increased rating 
until the restoration claim has been completed.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  In other words, the RO must adjudicate the 
restoration issue before appellate consideration of the 
increase rating issue can proceed.

Accordingly, the case is REMANDED for the following action:


1.   The RO should arrange for the veteran 
to be scheduled for a VA examination to 
determine the current severity of 
disability for her service-connected 
right and left ankle disorders.  The 
examiner should be (if possible) a 
physician who has not previously examined 
the veteran.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse consequences 
for her claim.  The examination should 
comply with AMIE protocols for the 
appropriate examination.  The examination 
should include any test or study deemed 
necessary by the examiner.  The claims 
folder must be made available for review 
for the examination and the examination 
report must state whether such review was 
accomplished.  

The examination must include range of 
motion findings, and should include any 
other test or study deemed necessary by 
the examiner.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with the veteran's right 
and left ankle disabilities due to more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of 
disuse, pain on pressure or 
manipulation, and muscle spasm.  The 
examiner should specify any additional 
range-of-motion loss due to any of the 
above factors.  If there is no evidence 
of any of the above factors on 
examination, the examiner should so 
state.  

      The examiner should also provide an 
opinion as to whether the veteran's right 
and left ankle conditions have shown 
improvement in terms of the veteran's 
ability to function under the ordinary 
conditions of life and work since the 
time of the VA examination performed in 
January 2002.  The examiner should 
include a complete explanation with his 
or her opinion, based on findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
the examination report should so state. 

3.   After completion of this development, 
the RO should readjudicate the issues of 
an increased rating beyond 20 percent for 
left and right ankle conditions and 
restoration of separate 20 percent 
ratings for right and left ankle 
conditions.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and her attorney with a SSOC and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


